The defendant was convicted in the Criminal Court of Fulton County for a violation of the lottery laws, generally known as the "numbers game." He made application for certiorari to the Superior Court of Fulton County, which was granted. On a hearing upon the petition, the same was overruled and denied by a judge of the Superior Court of Fulton County. On this judgment the defendant assigns error.
The officers, on the date alleged in the indictment, found the defendant driving a Mercury convertible coupe in Atlanta, Fulton County, Georgia. In the automobile he had a sack of lottery tickets, which was concealed in the hood of the car between the radiator and the grille. These lottery tickets were introduced in evidence and identified as such, with evidence from the State explaining the marks, numbers, and identification of the tickets as being those used in the operation of the lottery known as the "numbers game," which was in operation in the City of Atlanta, Fulton County, at the time of the arrest of the defendant. As to the general grounds, conceding that the evidence was circumstantial, it was sufficient to exclude every other reasonable hypothesis save that of the guilt of the defendant.
All of the several special grounds are assignments based upon objections which are fully covered by the opinion in Mills
v. State, 71 Ga. App. 353 (30 S.E.2d 824), adversely to the contentions of the defendant. See also, in addition thereto, the following cases: Sable v. State, 48 Ga. App. 174,  176 (172 S.E. 236); Miller v. State, 48 Ga. App. 786,  788 (173 S.E. 491); Thweatt v. State, 48 Ga. App. 389
(172 S.E. 810); Lunsford v. State, 60 Ga. App. 537
(3) (4 S.E.2d 112).
The superior court did not err in overruling and denying the certiorari for any of the reasons assigned.
Judgment affirmed. MacIntyre, P. J., and Townsend, J.,concur.
                       DECIDED SEPTEMBER 19, 1947.